Exhibit 99.2 PMA Capital Corporation Statistical Supplement Second Quarter - 2009 Table of Contents Page Consolidated Highlights: Selected Financial Data - Second Quarter 1 Selected Financial Data - Year-to-date 2 Consolidated Statements of Operations - Per Share Data 3 Consolidated Statements of Operations - Second Quarter 5 Consolidated Statements of Operations - Year-to-date 6 Consolidated Balance Sheets 7 Assets and Liabilities of Discontinued Operations; Selected Balance Sheet Items - Fronting Arrangements; Rollforward of Deferred Policy Acquisition Costs - PMA Insurance Group 8 Invested Assets and Net Investment Income; Debt 9 Segment Information: Statements of Operations - Consolidating - Year-to-date 11 - 12 Statements of Operations - Consolidating - Second Quarter 13 - 14 Statements of Operations - PMA Insurance Group 15 Insurance Ratios - PMA Insurance Group 16 Components of Direct Premiums Written - PMA Insurance Group 17 Statements of Operations - Fee-based Business 18 Statements of Operations - Corporate & Other 19 Statements of Operations - Discontinued Operations 20 Operating Cash Flow Information: Operating Cash Flows - Consolidated 21 Operating Cash Flows - PMA Insurance Group 22 Operating Cash Flows - Fee-based Business 23 Statutory Financial Information: Statutory Surplus; Statutory Financial Information - PMA Pool 24 Other Information: Industry Ratings and Market Information 25 Legend: NM - Not Meaningful Operating income, which we define as GAAP net income (loss) excluding net realized investment gains and losses and the results from discontinued operations, is the financial performance measure used by our management and Board of Directors to evaluate and assess the results of our businesses.Net realized investment activity is excluded because (i) net realized investment gains and losses are unpredictable and not necessarily indicative of current operating fundamentals or future performance of the business segments and (ii) in many instances, decisions to buy and sell securities are made at the holding company level, and such decisions result in net realized gains and losses that do not relate to the operations of the individual segments.Operating income does not replace net income (loss) as the GAAP measure of our consolidated results of operations.See pages 1 and 2 for reconciliations of operating results by segment to GAAP net income (loss). PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) 2nd 3rd 4th 1st 2nd % Change Quarter Quarter Quarter Quarter Quarter 2nd Quarter Direct Premiums Written $ % Net Premiums Written $ % Revenues: Net premiums earned $ % Claims service revenues % Commission income -19.5 % Net investment income % Net realized investment gains (losses) % Other revenues -91.4 % Total revenues $ % Major Components of Net Income (Loss): Pre-tax operating income (loss) by segment: PMA Insurance Group $ -12.1 % Fee-based Business % Corporate & Other ) % Pre-tax operating income -11.2 % Income tax expense -11.3 % After-tax operating income -11.1 % Net realized investment gains (losses) after tax ) ) ) % Income from continuing operations -10.5 % Loss from discontinued operations after tax ) NM Net income (loss) $ $ ) $ ) $ $ -35.3 % Diluted Earnings (Loss) Per Share: After-tax operating income $ -7.1 % Realized gains (losses) after tax ) ) ) % Income from continuing operations -7.7 % Loss from discontinued operations after tax - ) ) - ) NM Net income (loss) $ $ ) $ ) $ $ -38.5 % Capitalization: Debt $ -0.3 % Shareholders' equity excluding FAS 115 unrealized loss -2.6 % Total capitalization excluding FAS 115 unrealized loss -2.1 % FAS 115 unrealized loss ) -18.7 % Total capitalization including FAS 115 unrealized loss $ -2.4 % Book Value Per Share: Excluding FAS 115 unrealized loss $ -3.5 % Including FAS 115 unrealized loss $ -3.9 % Debt to Total Capital: Excluding FAS 115 unrealized loss % Including FAS 115 unrealized loss % Interest Coverage: Income from continuing operations before interest and income taxes to interest expense -2.3 % Operating income from continuing operations before interest and income taxes to interest expense -2.7 % 1 PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) Six Six % Change Months Months Six Months Direct Premiums Written $ $ % Net Premiums Written $ $ % Revenues: Net premiums earned $ $ % Claims service revenues % Commission income -19.3 % Net investment income -2.5 % Net realized investment gains -90.6 % Other revenues -84.5 % Total revenues $ $ % Major Components of Net Income: Pre-tax operating income (loss) by segment: PMA Insurance Group $ $ % Fee-based Business % Corporate & Other ) ) % Pre-tax operating income % Income tax expense % After-tax operating income % Net realized investment gains after tax -90.6 % Income from continuing operations -10.5 % Loss from discontinued operations after tax ) ) % Net income $ $ -0.3 % Diluted Earnings (Loss) Per Share: After-tax operating income $ $ % Realized gains after tax -83.3 % Income from continuing operations -9.5
